Exhibit April 29, 2009 - For Immediate Release Press Release Contact:Robert V. Lardon Vice President, Investor Relations 203.328.3517 robert.lardon@harman.com HARMAN INTERNATIONAL REPORTS THIRD QUARTER FY 2009 RESULTS · STEP Change cost-savings program on track to improve profitability · $270 million revolving credit facility amended and extended 18 months through 2011 · Successfullaunch ofrecord number of automotive platforms and new product introductions Stamford, CT, April 29, 2009 – Harman International Industries, Incorporated (NYSE: HAR) today announced results for the third quarter ended March 31, 2009.Net sales for the third quarter were $598 million, a42 percent decrease compared to $1.033 billion for the same period last year.Loss per diluted share in the third quarter was($1.09) compared to a loss of ($0.06) in the same period last year.Excluding restructuring, merger-related costs andgoodwill impairment charges, non-GAAP loss per diluted sharewas($0.84) for the thirdquarter compared to non-GAAP earnings of $0.31 for the same period last year. “Due to the unprecedented downturn in the automotive industry which represents seventy percent of our business, we are continuing our aggressive actions for sustainable cost reduction and prudent cash management, including the reduction of more than 2,000 jobs during this fiscal year,” said Dinesh C. Paliwal,
